Citation Nr: 0916895	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for tremors.

2.  Entitlement to service connection for a disability 
manifested by depression, anxiety, panic disorder, suicidal 
thoughts, sleep problems, lack of attention and agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to October 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to warrant reopening 
claims of entitlement to service connection for post 
traumatic stress disorder (PTSD) with tremors to include 
depression, anxiety, panic disorder, suicidal thoughts, sleep 
problems, lack of attention and agoraphobia and alcohol 
addiction.

The RO had previously denied entitlement to service 
connection for PTSD with a tremor disorder in an unappealed 
rating decision from July 2003.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a newly diagnosed disorder, whether or not it is related 
to a previously diagnosed disorder, cannot be the same claim 
when the new diagnosis has not been previously considered.  
See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  Cf. 
Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a 
new etiological theory is insufficient to transform a claim 
which has been previously denied into a separate and 
distinct, or new, claim).  

The Board observes that the RO has not actually adjudicated 
the issues of entitlement to service connection for any of 
the several other claimed mental disorders apart from PTSD on 
a prior occasion.  New and material evidence is not required 
to consider the substantive merits of the claim for service 
connection for those other claimed mental disorders because 
service connection had not been previously denied.  The Board 
additionally notes that claims for entitlement to service 
connection for PTSD and alcohol abuse were withdrawn in 
January 2006 and May 2006, respectively, and the Board lacks 
further jurisdiction as to those matters.  38 C.F.R. § 20.204 
(2008).  The issues on appeal have been restyled accordingly.  

The Veteran withdrew his request for a hearing before a 
representative of the RO in a written statement in May 2006.  
It is also noted that, although having also requested a 
hearing before a travel section of the Board, the Veteran 
failed to appear for the hearing scheduled for March 2008.  
Notice of the hearing was mailed to the Veteran's address of 
record more than one month prior to the scheduled hearing 
date and was not returned as undeliverable.  No request was 
received for rescheduling.  Therefore, the request for 
hearing is deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.704 (d) (2008).

The reopened claim of entitlement to service connection for 
tremors being remanded is  addressed in the REMAND portion of 
the decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in July 2003, the RO 
denied the Veteran entitlement to service connection for 
tremors.

2.  New and material evidence has been submitted to warrant 
reopening a claim of entitlement to service connection for 
tremors.

3.  An anxiety disorder clearly and unmistakably pre-existed 
the Veteran's service entrance; no increase in severity of 
the preservice condition during service is shown.

4.  A disability manifested by depression, panic disorder, 
suicidal thoughts, sleep problems, lack of attention and 
agoraphobia did not have its onset in service, and is not 
otherwise related thereto.




CONCLUSIONS OF LAW

1.  The July 2003 RO decision which denied entitlement to 
service connection for tremors is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2008). 

2.  Evidence received since the July 2003 rating decision is 
new and material, and the claim of service connection for 
tremors is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  A disability manifested by depression, anxiety, panic 
disorder, suicidal thoughts, sleep problems, lack of 
attention and agoraphobia was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1111, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided in letters from the RO dated in May 
2005, July 2005 and March 2006.  Those letters notified as to 
VA's responsibilities in obtaining information to assist in 
completing this claim, identified the claimant's duties in 
obtaining information and evidence to substantiate the claim, 
and requested that the claimant send in any evidence in 
his/her possession that would support the claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

With respect to the tremor claim, the Court recently found in 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in order to 
fully comply with the VCAA notice requirement for new and 
material evidence claims the Veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his claim.  It appears 
that the Veteran was accorded VCAA notice in May 2005, as 
contemplated in Kent.  Notwithstanding, because the claim is 
being reopened by the Board, there is no prejudice to the 
Veteran.  

The appellant has been made aware of the information and 
evidence necessary to substantiate the claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the claimant, he/she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   
 
I. Tremors
a). Legal Criteria-New and Material Evidence

As noted above, in an unappealed rating determination from 
July 2003, the RO, inter alia, denied entitlement to service 
connection for tremors, as the evidence failed to demonstrate 
continued tremors in service after 1984.  Inasmuch as the 
Veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).




b). Factual Background and Analysis-New and Material Evidence

The Veteran's enlistment examination in March 1982 was silent 
as to history or findings as to any tremors and/or 
neurological defects.  Service treatment records reflect a 
course of treatment for tremors during service in 1984, some 
of which suggest that his disorder may have been congenital.  
Service connection was denied in July 2003 because there was 
no evidence of treatment after 1984.  

In the course of the appeal, the Veteran provided a statement 
in May 2006, asserting that his tremors began in service and, 
in lieu of a hearing conference, secured a commitment from 
the RO to obtain a VA medical opinion as to etiology of the 
tremors.  A VA examination was afforded in May 2006; the 
examiner was to determine etiology, whether the tremors now 
manifested were the same as those in service and he/she was 
also to opine as to whether the tremors were constitutional 
or developmental benign tremors or whether there was some 
underlying chronic condition producing them.   

The VA examiner reported the Veteran's history that he 
noticed tremors beginning when he was 15 years old.  The 
impression was benign essential tremor getting worse and the 
same symptoms that were noted in service.  The Board observes 
that the examiner failed to comment as to whether the tremors 
were constitutional or developmental, and/or whether the 
disorder was aggravated by service.  The RO, nevertheless, 
concluded that the evidence failed to support the claim.  The 
Board, on the other hand, is of the opinion that the opinion 
is ambiguous and may be read to support the claim as readily 
as disfavoring the claim.  Under the circumstances, the Board 
believes that this opinion is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In other words, the opinion constitutes new and material 
evidence, and the Veteran's claim has therefore been 
reopened.

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the Veteran includes the obligation to 
obtain a clarifying medical opinion.

II. Depression, Anxiety, Panic Disorder, Suicidal Thoughts, 
Sleep Problems, Lack of Attention and Agoraphobia-
a) Legal Criteria- Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 
In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

b). Factual Background and Analysis- Service Connection - 
Multiple Disorders

Service treatment records from July 1982 reflect the Veteran 
was seen for muscle twitching in the middle of the night, 
also excessive hand shaking and nervousness reported since 
his entry into boot camp.  He was assessed with an adjustment 
reaction on July 19, 1982.  The Veteran reported that he 
regularly started using marijuana at age 14 and using once, 
twice daily since that time.  He also experimented with 
cocaine in 10th grade.  Diagnosis was history of repeated 
drug abuse.  The diagnosis was rendered in August 1986.  
Service treatment records also reflect the Veteran being 
identified with a positive random urinalysis and with a 
history of substance abuse on a separation examination in 
October 1986.  A history of drug abuse was noted on his 
psychiatric clinical evaluation.  The Service treatment 
records are silent as to complaints, findings, treatment or 
diagnoses relating to the other claimed disorders.  

A July 19, 1982, medical record notes the Veteran was 
referred to sick call after stating he was nervous.  He was 
not psychotic at the time he was assessed with an adjustment 
problem.  

Outpatient treatment records from September 2000 reflect the 
Veteran was hospitalized at a psychiatric hospital due to 
alleged verbalization of death wish and suicidal ideations.  
He reported increased depression over the prior two to four 
months.  On mental status examination he was anxious, 
disheveled, fully oriented to person, place, time and 
situation.  He was alert and exhibited normal speech.  He was 
goal-directed without psychotic or delusional content.  He 
had limited insight and judgment.  He reported his mood was 
depressed.  His affect was appropriate and full in range.  On 
laboratory evaluation urine drug screen was positive for 
cannaboid and benzodiazepine.  He was diagnosed with having a 
clear panic attack with secondary depressive symptoms.  He 
was treated accordingly with gradual increase in medication 
dose.  His panic attacks gradually subsided at the time of 
his discharge.  He seemed very tremulous and anxious during 
the first part of the stay but even these symptoms over time 
slowly resolved and disappeared by the time of discharge.  
Discharge diagnosis was panic disorder with agoraphobia and 
alcohol abuse in partial remission.  

The Veteran was afforded a psychiatric examination for Social 
Security disability purposes in February 2001.  The examiner 
noted that the Veteran appeared to have polysubstance 
addiction, and he was suspected to be under the influence at 
the time of his evaluation or perhaps experiencing 
withdrawal.  He described symptoms of major depressive 
episode and of an anxiety-related disorder.  He appeared to 
have severe limitations in daily living with severe 
limitations in concentration, persistence and pace.  

He was hospitalized again in December 2002.  According to his 
commitment papers he had suicidal ideations and was crying 
with auditory hallucinations.  He was reported to be 
depressed with suicidal ideations and felt like stepping out 
in front of a car.  A history of alcohol, marijuana and 
cocaine abuse was noted.  Diagnosis was depression not 
otherwise specified, history of agoraphobia with panic 
attacks, history of alcohol abuse, and history of 
polysubstance dependence.  

The Veteran was hospitalized at Dorn Veterans Hospital in 
April 2003.  He had another suicide attempt and called his 
sister telling her that he wanted to end his life.  He had 
relapsed on alcohol and took a handful of pills.  His 
discharge diagnoses were bipolar disorder by history, 
depressed alcohol dependence, panic disorder and agoraphobia.  

VA mental health treatment records from March 2005 reflect 
the Veteran got in a fight, while drunk in July 2004, and 
went to jail, then to a hospital for reconstructive surgery 
on his nose, right eye and right side of his face.  

The Veteran was afforded a VA psychiatric examination in 
February 2006.  The examiner undertook a comprehensive review 
of the claims file to include service medical records.  The 
Veteran claimed that he had been diagnosed with 
post-traumatic stress disorder as a result of a traumatic 
stressor which reportedly occurred when someone had put 
something in his drink in Guam.  He said he woke up with an 
individual performing oral sex on him.  He indicated, 
however, that he did not want to pursue service connection 
for PTSD as he did not want to talk about the details 
surrounding the alleged event.  He acknowledged that he did 
not report the event and there is no documentation that this 
event occurred.  He did not relate any nightmares associated 
with his alleged sexual assault but did report recurring 
dreams about being shot.  He reported being incarcerated as 
well as being assaulted while incarcerated.  He acknowledged 
a history of blackouts, eye-openers and gradual increase in 
tolerance for consumption.  He has had substance abuse 
treatment on several occasions but has relapsed.  He denied 
any history of psychiatric treatment prior to entering active 
duty service, but he did report that he was physically abused 
by his biological father who was an alcoholic and an 
ex-Marine.  

With respect to his occupational history, he reported that he 
graduated from high school and then worked in construction 
doing things such as concrete finishing.  He reported he was 
a binge drinking, drinking alcohol on the weekends even at 
that time from 1979 to 1982, when he entered the Navy.  The 
diagnostic impression was alcohol dependence in remission, 
nicotine dependence, bipolar disorder by history, anxiety 
disorder not otherwise specified by history.  Axis II was 
borderline personality traits, antisocial personality traits.  
The psychiatrist discussed the Veteran's case and 
acknowledged a very complicated psychiatric history.  

The examiner noted the Veteran was abused by his father; 
according to his own account as well as service treatment 
records indicate, he was having anxiety and reported mental 
health problems from the first day of boot camp, which, 
according to the examiner, indicated that anxiety was a 
preexisting problem.  He also indicated that he had begun 
binge drinking prior to entering the military service and 
this continued to escalate throughout the years.  He clearly 
has met the criteria for a diagnosis of alcohol dependence, 
currently in remission.  He also has nicotine dependence as 
well as a history of cannabis abuse in the past.  The 
examiner observed that the Veteran had been diagnosed with 
bipolar disorder and was hospitalized on several occasions.  
The examiner added that the Veteran did not report any clear 
symptoms of mania, which would be required for a diagnosis of 
bipolar disorder.  He did report mood swings but reported 
they were related to external triggers which is not 
consistent with bipolar disorder but more consistent with 
borderline personality traits.  The examiner also remarked 
that the Veteran had not been free from illicit substances at 
the time of the diagnosis of bipolar disorder anxiety 
disorder diagnoses.  The examiner commented that alcohol use 
and drug use can contribute symptoms of mood disorder 
consistent with symptoms which might be suggestive of such 
disorders.  The examiner felt there is evidence of 
preexisting anxiety disorder and trauma before entering the 
military and that the Veteran was traumatized at the end when 
attacked while incarcerated after service.  It was the 
examiner's professional medical opinion that there was no 
evidence to support a diagnosis of post-traumatic stress 
disorder.  The examiner also stated that every anxiety 
problems were clearly preexisting service, there is no 
evidence that they were exacerbated by his time in military 
service as he was reporting symptoms from the first day in 
service.  The examiner also noted multiple hospitalizations 
that have been a result of his substance dependence and it is 
unclear as to whether or not there is any other underlying 
psychiatric illness.  

The examiner also noted there was no evidence to support 
onset of any of his problems within one year of active duty 
in the military service.  It is clear that he was abusing 
substances each time he was given a mood disorder or anxiety 
disorder type diagnosis and alcohol concluded compounded the 
diagnosis in these situations.  It was the examiner's 
professional opinion his primary problems were related to 
trauma before and after military, compounded by his alcohol 
dependence and without a clear stressor associated with 
active duty in the military.  The examiner could find no 
evidence of disability that was clearly related to any Axis I 
psychiatric illness with the exception of his history of 
alcohol dependence.  It was the examiner's opinion that he 
does have some traits of borderline personality disorder and 
antisocial personality disorder on Axis II and should this 
decision be appealed it would be his recommendation that 
there be psychological testing to assess for evidence of 
personality disorder.  The examiner concluded that he could 
see no evidence of a service-connected psychiatric disability 
at this time or in this case.  

The Veteran was afforded another VA examination in May 2006.  
He reported to this examiner that he had a very happy 
childhood because his adoptive father took very good of his 
mother and the children.  He reported that he was sexually 
assaulted when he was in Guam after which time he started 
drinking heavily.  The examiner indicated that the start of 
the substance abuse and self-medication was because of a 
problem that the Veteran didn't understand when he was in the 
Navy.  PTSD chronic was diagnosed along with major 
depression, single episode just starting to respond to 
treatment.  This examiner felt PTSD was greatly exacerbated 
by a sexual assault in the Navy and the start of the 
substance abuse.  

Although the May 10, 2006 VA examination supports a diagnosis 
of post traumatic stress disorder (PTSD) related to service, 
that examination was apparently based solely on history as 
provided by the Veteran and conflicts in material respects to 
other evidence of record.  Notably, the examiner who prepared 
that report accepted the Veteran's onset of drug and alcohol 
abuse as associated with the alleged sexual abuse in the 
summer of 1986.  However, history as provided by the Veteran 
in service treatment records and elsewhere clearly reflect 
that his substance abuse began prior to the alleged incident 
in the summer of 1986 and even prior to service.  See e.g. 
disciplinary action in April 1983, for DUI in March 1986, and 
August 1986 treatment records.  Accordingly, the Board does 
not accord any appreciable probative weight to that 
examination because of its reliance on an inaccurate factual 
foundation.  

On the other hand, the February 1, 2006 VA examination is 
considered much more probative because it carefully 
contemplates the entire record and provides logical bases for 
conclusions reached.  For example, the examiner notes the 
effect of the Veteran's substance abuse vis-à-vis other 
diagnoses of record and how such abuse produces misleading 
and artificial support for some of the diagnoses.  That 
examination refutes the association of the claimed disorders 
to service and, furthermore, does not support aggravation of 
a pre-existing anxiety disorder during service.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a disability manifested by 
depression, anxiety, panic disorder, suicidal thoughts, sleep 
problems, lack of attention and agoraphobia.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   


ORDER

The Veteran's claim of entitlement to service connection for 
tremors is reopened and to this extent, the appeal is 
granted. 

Service connection for a disability manifested by depression, 
anxiety, panic disorder, suicidal thoughts, sleep problems, 
lack of attention and agoraphobia is denied.  





REMAND

As noted above, once a claim has been reopened, the statutory 
duty to assist arises.  In this case a clarifying opinion is 
required to ascertain whether the Veteran's tremors are 
constitutional or developmental disorders.  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for diseases (but not defects) of congenital, 
developmental or familial origin in some circumstances.  See 
VAOPGCPREC 82-90 (July 18, 1990).

If the disorder is an acquired disorder, the RO needs to 
consider the applicability of the presumption of soundness.  
In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C. § 
1153. If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if 
the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is 
one for service connection.  This means that no 
deduction for the degree of disability existing at 
the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.


Accordingly, another examination is warranted, and the case 
is REMANDED for the following action:

1.  The claims file should be referred 
to the examiner who conducted the May 
2006 examination for a supplemental 
opinion.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Based on this 
review, the examiner is requested to 
offer an opinion as to whether the 
Veteran's tremors are an acquired 
disorder or whether they are congenital 
or developmental.  If the tremors are 
an acquired disorder, the examiner is 
requested to identify with specificity 
all evidence supportive as to whether 
the disorder pre-existed service.  If 
the examiner concludes that the 
disorder pre-existed service, he is 
additionally requested to opine whether 
it is as least as likely as not that 
the tremor disorder increased in 
disability during service or that any 
"increase in disability [was] due to 
the natural progress of the" 
preexisting condition..  

If the examiner is unavailable, the 
claims file should be referred to 
another qualified physician in order to 
obtain the necessary opinion.

If the physician believes that another 
examination is warranted the Veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All 
reports should be typed.

2.  The Veteran should be given 
adequate written notice of the date and 
place of any requested examination sent 
to his most current address of record.  
A copy of all notifications must be 
associated with the claims file.  The 
Veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have an adverse effect on his 
claim.

3.  The RO/AMC should readjudicate the 
Veteran's claim for service connection 
for tremors in accordance with the 
guidance set forth above.  If the 
benefits sought on appeal remain 
denied, the Veteran should be provided 
with a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned 
to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


